Case 1:17-cv-08373-RBK-AMD Document 104 Filed 03/08/21 Page 1 of 2 PageID: 4004



                                                                   [D.I. 91]

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE



   IN   RE   NAVIENT   CORPORATION            Civil No. 17-8383 (RBK/AMD)
   SECURITIES LITIGATION




                                      ORDER

              This matter having come before the Court by way of motion

 [D.I. 91] of non-party Brian Adam Wickensimer seeking a protective

 order precluding the production in this litigation of testimony he

 provided in the matter Consumer Financial Protection Bureau v.

 Navient Corporation, et al., No. 17-cv-00101-RDM (M.D. Pa.); and

 the Court noting that the parties in this matter have submitted a

 joint    letter    indicating      that   Mr.    Wickensimer’s   deposition

 transcript “will not be sought through discovery in this litigation

 and   will   not   be   produced    in    this   litigation”   (Letter   from

 Christopher S. Turner, Esq. and Adam M. Apton, Esq. [D.I. 103],

 Mar. 5, 2021); and it therefore appearing that the motion for a

 protective order is moot; and the Court having considered this

 matter pursuant to Federal Rule of Civil Procedure 78; and for

 good cause shown:

              IT IS on this 8th day of March 2021,
Case 1:17-cv-08373-RBK-AMD Document 104 Filed 03/08/21 Page 2 of 2 PageID: 4005



             ORDERED that the motion [D.I. 91] of non-party Brian

 Adam Wickensimer for a protective order shall be, and is hereby,

 DISMISSED; and it is further

             ORDERED that the Clerk’s Office shall send a copy of

 this Order to the movant, Brian Adam Wickensimer, at the address

 provided on the docket.


                                    s/ Ann Marie Donio
                                    ANN MARIE DONIO
                                    UNITED STATES MAGISTRATE JUDGE


 cc:   Hon. Robert B. Kugler




                                      2
